For the first time, and in a vigorous motion for a rehearing, appellant urges the insufficiency of the facts to sustain a verdict under the doctrine of circumstantial evidence.
It is shown by the evidence that none of the negro writers, save one, had ever known or seen appellant. That there was some mysterious concern called the "Monte Carlo" for whom they worked in what both the trial court and also this court denominated a "policy game," but all writers claimed not to know who was the boss, nor where he was located. The writer would receive some call over the phone and be told where to deposit his gatherings of each of the day's gains, and after making such deposit they would receive new supplies for the use in taking bets in the next drawing. Herbert Pleasant, one of the writers, was observed by two police officers, who were cruising from Commerce Street to Travis Street in the City of Houston, to have a package in his hand which, upon observing the officers, he dropped behind a lamp post. Upon being told to pick same up, he did so, and the officers looked therein and found paraphernalia that could be used in a policy game. Soon thereafter, while in company with Pleasant, the officers passed a car, a Mercury Coupe, backing out from the pavement on Travis Street. They followed this car, which accelerated its speed and passed through *Page 488 
three red traffic lights. The officers finally crowded this driver into the curb and found appellant therein driving the car. Upon a search of the car the unlocked glove compartment was found to contain many policy slips of the "Monte Carlo" policy game. In the meantime the appellant said nothing, which it was his right to so do. The books or slips were identified by these writers at the trial as having been made by them when taking bets for "Monte Carlo."
It is shown by the record that upon direct examination Pleasant identifies this car into which he had placed these policy slips as being a car in which he had previously placed into and taken from similar policy game paraphernalia, and upon cross-examination he refused to thus identify the car, thus causing a direct contradiction in his testimony. However, it was the province of the jury to decide in which one of the two contradictory statements the witness had told the truth, and in doing so they were privileged to have called to their assistance the presence of appellant at the time of arrest in order to aid them in solving this problem.
Again this appellant insists that the effort to bribe the arresting officer upon the proposition of running the red lights would evidence a consciousness of guilt in the cases filed or to be filed against appellant in the violation charged against the traffic laws, and that such act of bribery was foreign to any charge relative to the policy game, and therefore inadmissible. We do not think so. If, as appellant said, it could be shown that he was not guilty of the traffic violation, then his arrest therefor would have been illegal; the search thereafter also illegal, and the State would have been precluded from introducing the policy paraphernalia found in his car under such search. This would have doubtless resulted in the State failing to make out its case, and the acquittal of appellant in the policy game would doubtless follow, as he suggested to the police officer at the time of the proffered bribe in the following language:
"When I told Mr. Steele that I had already testified before the Grand Jury he said if he beat the red light case in traffic court this case would probably be thrown out of court; he said the policy case." He further testified: ". . . if I would not say he had run a red light, since Mr. Collins is in the army, then we wouldn't have a legal search of the car and the policy case would be thrown out." *Page 489 
We think such an effort to bribe was connected with the policy game case, and no error is found in its introduction herein, the final motive being an effort to influence the result in the policy game trial.
We adhere to the views expressed in the original opinion, and the motion is therefore overruled.